Citation Nr: 1026567	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for acquired 
psychiatric disabilities (including posttraumatic stress disorder 
(PTSD), bipolar disorder, and depression) and residuals of a head 
injury.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for lumbar spine 
disability.

9.  Entitlement to service connection for cervical spine 
disability.

10.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 
1973.  

The matter of entitlement to service connection for residuals of 
a head injury, bilateral hearing loss, tinnitus, depression, 
bipolar disorder, PTSD, lumbar spine disability, and cervical 
spine disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in September 2005, a statement of 
the case was issued in January 2007, and a substantive appeal was 
received in March 2007.

The matter of entitlement to service connection for COPD comes 
before the Board on appeal from a June 2007 RO rating decision.  
A notice of disagreement was received in October 2007, a 
statement of the case was issued in October 2008, and a 
substantive appeal was received in November 2008.

In September 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge; a transcript of this 
proceeding is associated with the claims file.

All issues of entitlement to service connection under a merits 
analysis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1974 RO rating decision denied entitlement to service 
connection for residuals of a head injury; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  Certain evidence received since the RO's March 1974 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for residuals of a head injury, 
and raises a reasonable possibility of substantiating the claim. 

3.  An October 1994 RO rating decision denied entitlement to 
service connection for mental disabilities; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

4.  Certain evidence received since the RO's October 1994 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for mental disabilities, and 
raises a reasonable possibility of substantiating the claim. 

5.  A May 1998 RO rating decision denied entitlement to service 
connection for PTSD; the Veteran was notified of his appellate 
rights, but did not appeal the decision.

6.  Certain evidence received since the RO's May 1998 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1974 rating decision which denied service 
connection for residuals of a head injury is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the RO's 
March 1974 determination, and the claim of service connection for 
residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The October 1994 rating decision which denied service 
connection for mental disabilities is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  New and material evidence has been received since the RO's 
October 1994 determination, and the claim of service connection 
for mental disabilities is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  The May 1998 rating decision which denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

6.  New and material evidence has been received since the RO's 
May 1998 determination, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's requests to reopen his claim were received in March 
2004 and April 2005, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  



Analysis

Historically, the Veteran filed a claim of entitlement to service 
connection for residuals from a head injury in January 1974.  The 
Veteran claimed that his residuals from a head injury were 
related to an October 20, 1972 incident.  In support of his 
claim, the evidence of record contained the Veteran's service 
treatment records and a March 1974 VA medical opinion.

Service treatment records document that the Veteran was seen on 
October 20, 1972 for a one inch laceration on the scalp.  The 
Veteran received three sutures.  On October 27, 1972, the 
Veteran's sutures were removed.  The Veteran was involved in an 
automobile accident in May 1973; he had complaints of neck pain, 
and was determined to have a neck strain.  An August 1973 
treatment record states that the Veteran had repeated allegations 
against other men in his department.  The Veteran was diagnosed 
with adult situational reaction in August 1973 and paranoid 
personality in November 1973. 

In a March 1974 rating decision, the RO denied entitlement to 
service connection for residuals of a head injury and paranoid 
personality.  The Board notes that the RO ultimately found that 
service connection was not established for residuals of a head 
injury since the Veteran's March 1974 VA examination found no 
evidence of a current disease.  The RO also stated that paranoid 
personality was a constitutional or developmental abnormality and 
was not considered a disability under the law.

The Veteran was informed of the decision but he did not file a 
timely notice of disagreement.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105(c).  Accordingly, service connection 
for residuals of a head injury may only be considered on the 
merits if new and material evidence has been received since the 
time of the March 1974 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

In May 1994, the Veteran filed a request to reopen his claim for 
entitlement to service connection for mental disabilities.  In 
support of his claim, the new evidence of record included private 
treatment records, VA treatment records, and VA examination 
reports.  In an October 1994 rating decision, the RO denied the 
Veteran's request to reopen his claim for entitlement to service 
connection for mental disabilities on the basis of lack of 
evidence establishing onset of a psychosis or neurosis during 
service or onset of a psychosis manifest to a compensable degree 
of 10 percent within one year of discharge from active service.  
The RO issued a statement of the case in March 1995; the Veteran 
was informed of the decision but he did not file a timely 
substantive appeal.  Therefore, the appeal became final.  38 
U.S.C.A. § 7105(d).  Accordingly, service connection for mental 
disabilities may be considered on the merits only if new and 
material evidence has been received since the time of the October 
1994 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In October 1997, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In support of his claim, the 
evidence of record included service treatment records, service 
personnel records, private treatment records, VA treatment 
records, and VA examination reports.  In a May 1998 rating 
decision, the RO denied entitlement to service connection for 
PTSD.  The Board notes that the RO ultimately found that service 
connection was not established for PTSD since the Veteran's April 
1998 VA examination found no evidence of a current PTSD.  The RO 
issued a statement of the case in March 1999; the Veteran was 
informed of the decision but he did not file a timely substantive 
appeal.  Therefore, the appeal became final.  38 U.S.C.A. 
§ 7105(d).  Accordingly, service connection for PTSD may be 
considered on the merits only if new and material evidence has 
been received since the time of the May 1998 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In March 2004, the Veteran filed a request to reopen his claim 
for entitlement to service connection for residuals of a head 
injury, bipolar disorder, and PTSD.  In April 2005, the Veteran 
filed a request to reopen his claim for entitlement to service 
connection for depression.  In support of his claim, the new 
evidence of record included VA treatment records, private 
treatment records, and testimony from a September 2009 Board 
hearing.  The Veteran also submitted various records regarding 
traumatic brain injury, bipolar disorder, and medical abstracts 
regarding a link between head injuries and mental disorders.

A December 2006 VA Vet Center treatment record documents that the 
Veteran was diagnosed with chronic PTSD and a mood disorder due 
to a fractured skull in partial remission.  A February 2008 VA 
Vet Center treatment record documents that the Veteran is 
receiving treatment for PTSD and bipolar disorder, and that he 
reported migraine headaches.  The clinician also stated that the 
Veteran had a profound level of anhedonia.  The record states 
that the Veteran reported ongoing challenges with traumatic brain 
injury (TBI) and mood disorder due to the closed head injury.  An 
October 2008 medical opinion states that the Veteran's PTSD is 
directly related to his active duty service.

During his September 2009 Board hearing, the Veteran provided 
testimony regarding his claimed disabilities.  The Veteran 
testified that his current head injuries and mental disabilities 
were related to his October 1972 in-service head injury and in-
service automobile accident.  With regard to the Veteran's 
claimed PTSD, the Veteran stated that his stressors included when 
two fellow service members burned to death, and attacked by 
Filipino crew members.

Certain evidence submitted since the March 1974, October 1994, 
and May 1998 RO decisions is new to the record and is material, 
as it suggests that the Veteran's residuals of a head injury and 
various mental disorder may be related to his in-service head 
trauma.  As the Veteran's claim was previously denied due to lack 
of evidence linking the Veteran's claimed disabilities to his in-
service injuries, the Board has determined that the above 
evidence is new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim of service connection for 
residuals of a head injury and acquired psychiatric disabilities 
(including PTSD, bipolar disorder, and depression).  Therefore, 
the claims of service connection for residuals of a head injury 
and acquired psychiatric disabilities (including PTSD, bipolar 
disorder, and depression) are reopened.  38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claim and does not address the merits of the underlying service 
connection claims. 



Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision. 
 

ORDER

New and material evidence has been received to reopen the claims 
of entitlement to service connection for residuals of a head 
injury and entitlement to service connection for acquired 
psychiatric disabilities (including PTSD, bipolar disorder, and 
depression).  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of this 
decision. 


REMAND

With regard to the claimed acquired psychiatric disabilities, the 
Veteran contends that he is entitled to service connection for 
PTSD, bipolar disorder, and depression.  The Veteran variously 
maintains that his acquired psychiatric disabilities are related 
to multiple personal assaults he incurred while in service (which 
involved head trauma), an automobile accident, and witnessing 
fellow service members die.

In the present case, the Veteran has been diagnosed with PTSD but 
there has been no verification that an in-service stressor or 
personal assault occurred.  The Board notes that the Veteran's 
service records do not contain medals or decorations that 
specifically denote combat with the enemy; however, the Veteran 
has described several stressors.  Central to this case is the 
question of the verification of the Veteran's stressors.  On 
remand, further efforts should be undertaken to obtain additional 
information that may corroborate the Veteran's claimed stressors.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, it does not appear that the Veteran has not been 
afforded a VA examination to assess the nature and etiology of 
his claimed lumbar spine disability, cervical spine disability, 
bilateral hearing loss, tinnitus, and COPD.  The service 
treatment records document that the Veteran had complaints of 
chest trouble in November 1972.  In addition, as already 
mentioned, the service treatment records document that the 
Veteran was involved in an automobile accident in May 1973, that 
he had complaints of neck pain, and that he was diagnosed with a 
neck strain.  During the September 2009 Board hearing, the 
Veteran testified that his bilateral hearing loss and tinnitus 
may be related to his in-service exposure to planes and in-
service head trauma.  He further testified that his COPD was 
related to his work on the flight deck and his exposure to 
aircraft fumes and smoke.  The Veteran also testified that his 
lumbar spine and cervical spine disabilities were related to his 
in-service automobile accident.  

It is also somewhat unclear whether all service treatment and 
personnel records are associated with the claims file.  The Board 
notes that the RO requested the Veteran's service treatment 
records in February 1974, verification of service in December 
1985, service personnel records in January 1986, and records 
regarding alleged threats and assaults by civilian employees in 
July 1986.  VA has also received additional records submitted by 
Veteran on multiple occasions.  Nevertheless, the Board finds 
that further efforts should be undertaken to ensure that all such 
records have been obtained.  In this regard, the Board notes that 
the National Personnel Records Center (NPRC) stated in January 
1986 that the Veteran had an additional service number; the RO 
has not provided this other service number when requesting 
records.  In April 1986, the NPRC stated that that it was only 
providing certain pages of the Veteran's service personnel 
records.  In addition, although the record contains some in-
service mental health treatment records, the RO has not 
specifically requested all mental health records.  The Board 
notes that the Veteran received special authorization to see the 
Chaplin and a psychiatrist in October 1973; however, the record 
is unclear as to whether there are additional records 
corresponding to these requests.  Thus, it appears that the 
Veteran may have received additional relevant mental health 
treatment during service, that the associated records are not in 
the claims file, and that the records would be pertinent to his 
claim.  Furthermore, in 2003, the Veteran filed a DD Form 149 
(Application for Correction of Military Record), and requested 
that he be awarded the Purple Heart, since he claimed that he was 
injured during an incident for which he was awarded the Bronze 
Star.  A June 2003 letter from the NPRC states that the Veteran's 
request was referred to the Navy Personnel Command Liaison 
Office.  

In addition, it appears that all relevant VA treatment records 
may not be associated with the claims file.  In this regard, the 
Board observes that the Veteran contends to have received 
relevant treatment from the Minneapolis, Minnesota VA Medical 
Center in 1981 and 1982.  In January 1982, VA received a letter 
from the Veteran which states that he had been receiving 
treatment from the Minneapolis, Minnesota VA Medical Center for 
the past few months, which included an electromyograph (EMG) and 
an appointment in December 1981, and that he was scheduled to 
received additional treatment on February 22, 1982.  In February 
1982, the RO requested only the Veteran's treatment records from 
the Minneapolis, Minnesota VA Medical Center from February 22, 
1982.  In June 1983, the Board remanded the Veteran's appeal for 
entitlement to a permanent and total disability rating for 
pension purposes, in part, for obtaining the Veteran's complete 
treatment records from the Minneapolis, Minnesota VA Medical 
Center.  In response to the Board's remand instructions, it 
appears as though the RO only obtained treatment records from the 
Ft. Meade, South Dakota VA Medical Center, as documented on the 
RO's June 15, 1983 Deferred Rating Decision and VA Form 10-7131.  

Finally, the Board notes that the record documents that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits, which was awarded in May 1995, and beginning 
in February 1994 based on a date of onset of August 5, 1993.  
However, it is not clear that all SSA records pertaining to the 
Veteran's disability benefits are not associated with the claims 
file.  VA must make efforts to obtain any relevant medical 
evidence and/or administrative decisions regarding any claim by 
the Veteran for SSA disability benefits.  Golz v. Shinseki, 590 
F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 
(1998). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran 
with notice regarding the information and 
evidence that is necessary to substantiate a 
claim for service connection for PTSD based 
on personal assault in accordance with the 
requirements of 38 C.F.R. § 3.304(f)(4). 

2.  The AMC/RO should take appropriate action 
to obtain all medical records and 
administrative decisions (not already of 
record) associated with any claim for SSA 
disability benefits.  If additional records 
are not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

3.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including records 
from the Minneapolis, Minnesota VA Medical 
Center from 1981 to 1982.

4.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records that are not currently 
incorporated into the claims file.  The 
Veteran's additional service number (as 
listed on NPRC's January 1986 executed VA 
Form 70-3101-3) should be taken into 
consideration when searching for records.  
The Board is particularly interested in 
records pertaining to the Veteran's filed DD 
Form 149 (Application for Correction of 
Military or Naval Record), which was 
submitted by the Veteran in 2003.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

5.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not currently 
incorporated into the claims file.  The 
Veteran's additional service number (as 
listed on NPRC's January 1986 executed VA 
Form 70-3101-3) should be taken into 
consideration when searching for records.  
The Board is particularly interested the 
Veteran's mental health records.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

6.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (or any other official source/agency 
deemed appropriate) to provide any 
information that might corroborate the 
Veteran's alleged stressors.

If additional information is needed from the 
Veteran to conduct a search for information 
that might corroborate his in-service 
stressor, then the Veteran should be 
contacted and informed of the information 
needed.

7.  Following the above, the AMC/RO should 
make a specific determination, based upon the 
complete record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service.  If the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, the 
AMC/RO should specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching this 
determination, the AMC/RO should address any 
credibility questions raised by the record.

8.  After completion of the above, the 
Veteran should be scheduled for an 
appropriate VA psychiatric examination.  It 
is imperative that the claims folder be 
reviewed in conjunction with the examination.  
The examiner should be furnished the details 
of any claimed stressor(s) that have been 
corroborated.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be present.  
If the Veteran does not suffer from any 
current acquired psychiatric disability, the 
examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed (other than PTSD), the 
examiner should respond to the following:

Is it at least as likely as not (i.e., 50% 
or higher degree of probability) that the 
psychiatric disability was manifested 
during or otherwise caused by the 
Veteran's active duty service or any 
incident therein (including any head 
injury)?

If PTSD is diagnosed, the examiner should 
identify the particular stressor(s) 
supporting the diagnosis.  

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  

9.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed lumbar 
spine disability and cervical spine 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed lumbar spine 
disability is causally related to his 
active duty service or any incident 
therein?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed cervical spine 
disability is causally related to his 
active duty service or any incident 
therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  

10.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed bilateral 
hearing loss and tinnitus.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed bilateral 
hearing loss is causally related to his 
active duty service or any incident 
therein?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed tinnitus is 
causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  

11.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed chronic 
obstructive pulmonary disease (COPD).  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed COPD is causally 
related to his active duty service or any 
incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  

12.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed residuals 
of a head injury.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed residuals of a head 
injury is causally related to his active 
duty service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

13.  To avoid further remand, the AMC/RO 
should review the examination report(s) 
obtained, and ensure that the requested 
opinions have been answered with supporting 
rationale.

14.  Then, the issues on appeal should be 
readjudicated under a merits analysis.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


